Order entered January 29, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00790-CR

                             JEREMY WAYNE MILLS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-72093-U

                                             ORDER
       The reporter’s record was due June 21, 2019. After granting several extensions of time to
file the record, it was due November 3, 2019. To date, the reporter’s record has not been filed
and we have had no communication from court reporter Yolanda Atkins.
       We ORDER that court reporter Yolanda Atkins NOT SIT as a court reporter until she
has filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Huff,
Presiding Judge, 291st Judicial District Court; Yolanda Atkins, court reporter, 291st Judicial
District Court; to the Dallas County Auditor’s Office and to counsel for all parties.




                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE